DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              CLARY LEWIS,
                                Appellant,

                                      v.

                           MAX GRANITE, LLC,
                               Appellee.

                              No. 4D21-2802

                               [June 8, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; John J. Parnofiello, Judge; L.T. Case No. 50-2020-SC-
007208-XXXX-MB.

   Michael Gulisano of Gulisano Law, PLLC, Coral Springs, for appellant.

   No brief filed on behalf of appellee.

CIKLIN, J.

   Clary Lewis, the defendant below in a small claims matter, appeals a
final judgment entered against her awarding $20,912 to plaintiff below,
Max Granite, LLC (“Max Granite”). Lewis argues that the county court
erred by entering an award in excess of the amounts allowed by Florida
Small Claims Rule 7.010(b). We agree and reverse.

   After receiving and considering the evidence, the damages awarded
were as follows: “$7,600.00 in unpaid principal, plus $3,652.00 in
contractual interest, plus $8,740.00 in contractual late fees, in damages,
plus $920.00 in court costs for a total amount of $20,912.00, which will
bear interest at the rate of 4.25% for the current year, and thereafter at
the prevailing rate per year as provided by Florida Statute.”

   In accordance with rule 7.010(b), the Florida Small Claims Rules apply
“to all actions of a civil nature in the county courts which contain a
demand for money or property, the value of which does not exceed $8,000
exclusive of costs, interest, and attorneys’ fees.”
   In the event that the amount sought increases in value and becomes
greater than the limits of small claims court but is still less than the
jurisdictional threshold of circuit court, a procedure exists:

      If the amount in controversy changes during a proceeding and
      exceeds the amount specified in the small claims rules, but is
      not large enough to warrant a transfer to circuit court, the
      parties should be entitled to request the court to begin using
      the Florida Rules of Civil Procedure. See Fla. Sm. Cl. R. 7.020
      (providing that the Florida Rules of Civil Procedure may apply
      to an action proceeding under the small claims rules by order
      of the court or stipulation by the parties).

LaSalla v. Pools by George of Pinellas Cnty., Inc., 125 So. 3d 1016, 1017
(Fla. 2d DCA 2013) (footnote omitted).

    In the instant case, because the matter proceeded as a small claims
matter pursuant to the allegations originally alleged in Max Granite’s
filings, the damages that could be awarded were limited to $8,000,
exclusive of attorney’s fees, costs, and pre-judgment interest if permitted
by contract or statute. Thus, although the parties could have requested
that the county court begin using the Florida Rules of Civil Procedure after
the amount in controversy changed and exceeded $8,000, the record does
not indicate this happened before judgment was entered. As a result, the
defendant was not notified that potential damages could exceed $8,000
(exclusive of costs, interest, and attorney’s fees), but yet remain within the
county court’s jurisdiction.

   Accordingly, we reverse and remand for the trial court to enter final
judgment in accordance with rule 7.010(b). We affirm with respect to all
other arguments raised.

   Reversed and remanded.

WARNER and MAY, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2